DETAILED ACTION

Response to Amendment
The Amendment filed 6/07/2022 has been entered. Claims 1-9 and 16-20 remain pending in the application. Claims 5 and 10-15 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/07/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig (US 2232315).
Regarding claim 1, Craig teaches an apparatus comprising: 
a first arm (11); 
a second arm (10) pivotally coupled to the first arm at a hinge (at hinge 12); a first blade (15) coupled to the first arm (see Figure 2); and 
a second blade (25) coupled to the second arm (see Figure 2), and wherein the first arm and second arm are spaced apart to provide a cavity (cavity made between 10 and 11 extending all the way to the back end of 12, see Figures 2-3) for receiving an excess portion of a sheet material extending beyond an outer surface edge of a structure (the cavity is open, therefore capable of receive an excess portion of a sheet material between elements 23s, see annotated Figure 2), wherein the cavity includes inward sloping interior surfaces to receive the excess portion of the sheet material (as the claim does not require the direction of the inward sloping to be in any particular way, therefore the inward slop with respect to the inner portion 31 is considered to meet the claimed limitation); and wherein the first and second blades are configured to meet (nipping operation is considers as meeting of the first and second blades, col 1 lines 43-49) and cut into the excess portion of the sheet material while at least one of the first blade or the second blade is in contact with the outer surface edge of the structure (first, the structure and its outer surface edge are not claimed, and therefore the geometry of the structure is not known; second, the blades of Craig are configured for one of the blades to contact the outer edge surface during the cutting because each of the blades has an exposed, laterally facing surface – i.e., the exposed outer surface of each blade is the structure that causes one of the blades to be configured as recited; e.g., if the work being cut projects over a thin table top, a user can position the lower blade of Craig to contact the edge of the table top during cutting; of course, whether or not actual contact occurs depends on the geometry of the particular surface, which again is not claimed). 

    PNG
    media_image1.png
    272
    975
    media_image1.png
    Greyscale

Regarding claim 2, Craig teaches the first and second blades are positioned at distal ends of the first and second arms (see Figure 2).
Regarding claim 3, Craig teaches the first blade is coupled to an outer surface (13) of the first arm (see Figure 3).
Regarding claim 4, Craig teaches the second blade is coupled to an outer surface (23) of the second arm (see Figure 3).
Regarding claim 6, Craig teaches the outer surface of the first arm and the outer surface of the second arm are located on a same side of the apparatus (see Figure 3).
Regarding claim 7, Craig teaches a stabilizer tab (34) that is configured to maintain alignment of the first and second arms when the first and second arms are clamped together (see Figures 1-2).
Regarding claim 8, Craig teaches a tab cavity (35) that is configured to receive the stabilizer tab (see Figures 1-2).
Regarding claim 9, Craig teaches at least a portion of a top surface of the first arm and at least a portion of a bottom surface of the second arm are configured to accommodate a hand of a user (since the top and bottom surface of the first/second arm are open, they are configured to accommodate the hand of a user, see Figure 2).
Regarding claim 16, Craig teaches an apparatus comprising: 
a first arm (11) including a first planar outer surface (surface at 13);
a second arm (10) including a second planar outer surface (surface at 23), 
wherein a first end of the first arm is pivotally coupled to a first end of the second arm (pivotally at 12); 
a first blade (15) coupled to the first planar outer surface (see Figure 3); and 
a second blade (25) coupled to the second planar outer surface (see Figure 3), wherein a cavity provided between the first arm and the second arm includes inward sloping interior surfaces (the cavity is open, therefore capable of receive an excess portion of a sheet material between elements 23s, see annotated Figure 2), wherein the inward sloping interior surfaces are configured to receive an excess portion of a sheet material extending beyond an outer surface edge of a structure (the cavity is open, therefore capable of receive an excess portion of a sheet material between elements 23s, see annotated Figure 2. As the claim does not require the direction of the inward sloping to be in any particular way, therefore the inward slop with respect to the inner portion 31 is considered to meet the claimed limitation), and wherein the first and second blades are configured to meet (nipping operation is considers as meeting of the first and second blades, col 1 lines 43-49) and cut a sheet material flush along an outer surface edge of a structure while at least one of the first blade or the second blade is in contact with the outer surface edge of the structure (first, the structure and its outer surface edge are not claimed, and therefore the geometry of the structure is not known; second, the blades of Craig are configured for one of the blades to contact the outer edge surface during the cutting because each of the blades has an exposed, laterally facing surface – i.e., the exposed outer surface of each blade is the structure that causes one of the blades to be configured as recited; e.g., if the work being cut projects over a thin table top, a user can position the lower blade of Craig to contact the edge of the table top during cutting; of course, whether or not actual contact occurs depends on the geometry of the particular surface, which again is not claimed).
Regarding claim 17, Craig teaches the first blade is at a second end of the first arm, and wherein the second blade is at a second end of the second arm (see Figure 2).
Regarding claim 18, Craig teaches a stabilizer tab (34) that is configured to maintain alignment of the first and second arms when the first and second arms are clamped together (see Figures 1-2).
Regarding claim 19, Craig teaches a tab cavity (35) that is configured to receive the stabilizer tab (see Figures 1-2).
Regarding claim 20, Craig teaches at least a portion of a top surface of the first arm and at least a portion of a bottom surface of the second arm are configured to accommodate a hand of a user (since the top and bottom surface of the first/second arm are open, they are configured to accommodate the hand of a user, see Figure 2).

Response to Arguments
Applicant's arguments filed 6/07/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument Craig fails to teach “inward sloping interior surfaces to receive an excess portion of a sheet material”. Examiner notes the cavity is open, therefore capable of receive an excess portion of a sheet material between elements 23s, see annotated Figure 2. As the claim does not require the direction of the inward sloping to be in any particular way, therefore the inward slop with respect to the inner portion 31 is considered to meet the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/01/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724